Citation Nr: 0335205	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  01-03 481A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
 in San Diego, California


THE ISSUES

1.  Entitlement to a compensable evaluation for a left eye 
disorder.

2.  Entitlement to a compensable evaluation for scars of the 
left eyebrow and left lower eyelid.

3.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.  

4.  Whether there has been presented new and material 
evidence to reopen a claim of entitlement to service 
connection for headaches. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1955 to May 1959.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2000 rating decision of the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection and 
noncompensable evaluations for a left eye disorder and scars 
of the left eyebrow and left lower eyelid.  That decision 
denied entitlement to a 10 percent evaluation based on 
multiple, noncompensable, service-connected disabilities.  
The RO also determined that the veteran had not submitted new 
and material evidence adequate to reopen his claim for 
entitlement to service connection for headaches.  Service 
connection for headaches had been previously denied by the RO 
in July 1983.  

In July 2002 the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge, sitting at the San 
Diego, California RO, where the veteran's case had been 
transferred.  As reflected in the hearing transcript, the 
veteran initially signaled his intention to withdraw from 
appellate consideration the issue of whether new and material 
evidence had been submitted to reopen a claim for entitlement 
to service connection for headaches.  However, during the 
hearing he offered extensive testimony to the effect that a 
headache disorder developed as a result of the flare-gun 
incident in service, the cause of his current service-
connected disabilities, and argued that the headache disorder 
should be considered part and parcel of his service-connected 
eye disorder and, accordingly, the Board determines that this 
issue remains under active appellate consideration.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  Evidence received since the December 2000 decision is so 
significant that it must be considered (with the other 
evidence of record) to fairly decide the merits of the claim 
of service connection for headaches.

3.  The veteran's current headache disorder is related to 
service.  


CONCLUSIONS OF LAW

1.  The July 1983 RO decision that denied service connection 
for headaches is a final decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
headache disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §  
3.156(a) (2003).

3.  The veteran's headache disability is due to an injury 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim").  In view of the 
Board's favorable decision in this appeal, further assistance 
is unnecessary to aid the appellant in substantiating his 
claim.  


Factual Background

The veteran's service medical records at enlistment were 
negative for any complaint, diagnosis, or treatment of 
headaches.  The presence of scars at the tip of the nose, 
right check and left cheek, and an astigmatism corrected by 
glasses were noted.  In September 1955, a flare gun exploded 
in the veteran's face and resulted in numerous superficial 
corneal ulcerations, a laceration of the forehead, and first 
and second degree burns of the face and eyelids.  Recovery 
was reported as "uneventful" and the veteran was discharged 
to duty after 6 days. He received no further treatment in 
service for symptoms, including headaches, related to this 
injury.  In a separate incident, in August 1958, the veteran 
had a laceration in the area of the left eyebrow; that 
laceration was sutured.  In the veteran's March 1959 
separation examination, a half-inch by one-eighth inch scar 
between the eyes was noted.  No other relevant defects or 
complaints, including headaches, were reported in that 
examination.  

Post-service, the veteran's treating psychiatrist reported in 
several letters dated in 1977 that the veteran was disabled 
due to severe headaches and dizzy spells which were "felt to 
be directly related to exacerbations of hypertension."  

In a VA psychiatric examination dated in June 1977, the 
veteran was reported to have been employed as an oil company 
manager until 1969 when he quit because of headaches and 
dizzy spells, as a result of hypertension.  He did not report 
treatment for headaches earlier than 1970.  It was noted on 
cardiovascular examination conducted at that time that the 
veteran's headaches developed in connection with shortness of 
breath and dizziness.  

In a November 1978 VA mental examination, the onset of the 
veteran's severe headaches was stated to be in 1970.  He was 
told by his family physician that he had hypertension and was 
forced to quit his job as an oil company supervisor.  

In an April 1980 VA examination, the examiner noted the 
veteran's complaints of severe headache, starting at the back 
of the head and then moving forward to the forehead.  The 
distribution of the headache appeared to be typical of a 
tension headache.  

The veteran was seen by VA for medical treatment on numerous 
occasions in the 1980s, primarily for cardiovascular and 
psychiatric complaints.  In treatment records from the Loma 
Linda VA Hospital, dated from March to April 1983, the 
veteran's history of migraine-type headaches was noted.  None 
of these records contain a history of headaches linked to the 
flare gun incident in service, or residuals thereof.  

Outpatient treatment records from the Loma Linda VA Medical 
Center dated from April 1993 to August 2000 show treatment 
for a variety of illnesses that included hypertension and 
complaints of severe pain near and over the left eye.  In a 
February 2000 resident note, the veteran was treated for left 
eyebrow/frontal area pain, off and on for 3 or 4 years.  The 
pain was reported as constant and was relieved by ice and 
pain medications.  The examiner's assessment was "tender 
point at left frontal area, etiology unknown."  The examiner 
noted that it was also possible that the veteran had 
"chronic daily headache due to chronic use of pain meds."  
In March and April 2000, the veteran complained of blurred 
vision in the left eye with pain localized to the orbit.  He 
had orbital discomfort that was worse with wind, watching TV, 
and reading.  A May 2000 computed tomography (CT) scan of the 
eye showed no evidence of abnormal retro-orbital soft tissue 
mass or abscess.

In an October 2000 VA examination, the veteran complained of 
decreased vision in the left eye with frequent headaches over 
the left eye and eyebrow that necessitated the use of 
Percocet.  The examiner noted no obvious scarring, but on 
close inspection, there was minimal scarring of the left 
eyebrow and left lower eyelid.  The diagnosis was bilateral 
senile cataracts, non-service connected, and status post 
contusion and "burn of left eyebrow" with either chronic 
sinusitis or possible nerve irritation.  However, the 
examiner added that this assessment was beyond the area of 
his expertise.  The examiner commented that eye examination 
showed no eye sequelae from the in-service injury except for 
minimal scarring of the left upper brow and lower eyelid.  
The scars were asymptomatic and were not of a cosmetic 
disfiguring nature.  

In an addendum opinion of November 2000, the same examiner 
reported that the residuals of the in-service blast injury 
included minimal scarring on the left upper brow, minimal 
scarring on the left lower eyelid margin, decreased 
percorneal tear film on the left eye, and decreased vision in 
the left eye.  The examiner did not appreciate any objective 
finding to support the veteran's subjective complaint of 
intermittent pain in the area above the left eye.  

In part based on these examination findings, a rating 
decision of December 2000 granted service connection and 
noncompensable ratings for scars, left eyebrow and left lower 
eyelid, and for decreased vision, left eye, status post 
corneal burns.  

In a January 2002 VA optometry note, the examiner noted the 
veteran's chronic peri-orbital pain and swelling of the left 
eye following an in-service blast injury in close proximity 
to the veteran's eyes.  There were no ocular findings to 
suggest the origin of the veteran's peri-orbital pain.  

In July 2002, the veteran testified at a personal hearing 
before the Board.  He complained of having headaches that 
increased in severity over the years that he attributed to 
the burns to his eyes in service.  He testified that after 
watching television for an extended period of time or 
exposure to bright lights caused him eye and then subsequent 
head pain.  Pain was relieved with application of an ice bag, 
rest, and pain medications.  The veteran reported wearing 
sunglasses or dark glasses at all times.  The veteran 
reported his headaches were located on the left side of his 
head over the eye.  The headaches occurred after left eye 
pain was experienced.  The headaches lasted from 25 minutes 
to an hour and occurred every 2 to 5 days.  With respect to 
his scar, the veteran reported periodic swelling, oozing, and 
tenderness.  The veteran stated that his 1974 award of Social 
Security Administration disability benefits was not related 
to his left eye disability.  

In July 2003, the veteran underwent a VA eye examination.  
The veteran complained of radiating pain of his forehead 
around the brow area above the left eye.  Application of ice 
and use of pain medications help to relieve pain that occurs 
every 3 to 4 days.  Gross visual examination revealed an 8-
millimeter by 2-centimeter length scar at the forehead, above 
the nose, between the eyebrows, extending toward the left 
side that did not involve the eyelid.  The area was slightly 
raised.  No pain or oozing of the scar was observed on 
examination.  The diagnosis was status post bilateral facial 
burns with no ocular residuals.  The examiner commented that 
there was no physical evidence of trauma to the eyelids and 
there were no ocular findings to explain a reason for pain.  

In July 2003, the veteran underwent a VA skin diseases 
examination.  The veteran complained of recurrent swelling 
and oozing of a clear fluid in the area of the glabella as 
well as aching in the scar that caused headaches.  On 
physical examination, the left eyebrow had a linear 
hypopigmented, non-elevated, non-depressed, non-tender scar 
in the area of the mid eyebrow.  The examiner opined that the 
veteran's service-connected scars were slight at best.  The 
scar on the left eyebrow was not discernible on examination 
in ordinary room light and could only be seen with a bright 
light and magnifier.  There was no indication that the scar 
was poorly nourished or that it broke open and oozed.  The 
scar was stable, not adherent to underlying tissue, and the 
texture was unremarkable.  There was no inflammation, edema, 
or keloid formation and no gross facial distortion secondary 
to the service-connected scars.  The examiner's diagnosis was 
scars secondary to laceration with minimal cosmetic 
deformity.  

In a July 2003 VA neurological disorders examination, the 
examiner reviewed portions of the veteran's chart.  He 
considered past treatment for depression and a past diagnosis 
of tension headaches.  He also considered the medical opinion 
that concluded there was no definite ocular cause for the 
veteran's headaches that could have been caused by a nerve 
problem or some other cause.  

On neurological examination, the veteran showed slight 
increased sensitivity around the area of the supraorbital 
nerve with some tenderness through the supraorbital notch.  
The examiner's diagnosis was slight irritation to the 
supraorbital nerve, and, headache disorder, migraine or 
possible cluster headache.  The examiner considered the 
veteran's narrative history that prior to the in-service 
incident, he did not experience headaches as he does now.  
The examiner opined that the veteran had some headache 
disorder, but could not rule out cluster headaches versus 
migraine as being the cause of his condition.  Based on his 
examination, the tenderness in the area of the supraorbital 
notch was the same area injured in-service.  The examiner 
opined that it was as least as likely as not that the 
tenderness and swelling in the supraorbital notch was 
responsible for the veteran's current headache disorder.

Whether new and material evidence has been submitted 
sufficient
 to reopen a claim for service connection for a nervous 
disorder.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).  

In a July 1983 decision, the RO denied the veteran's claim of 
entitlement to service connection for a headache condition.  
This decision was based on the fact that the RO found no 
evidence of any headache disorder during service and no 
headache disability linked to service was diagnosed after 
discharge from service.

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim that has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. 
§ 3.156(a) (2002).

"New and material" evidence, for purposes of this appeal, is 
evidence not previously submitted, not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed Cir 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  The Board is required to give consideration to 
all of the evidence received since the last disallowance of 
this claim on any basis, in this case, since the RO decision 
dated June 1997.  Evans.

The newly submitted evidence includes the veteran's July 2002 
testimony at a personal hearing and a VA examination, dated 
July 2003, discussed in detail below.

The Board finds that new and material evidence has been 
presented sufficient to reopen the claim of entitlement to 
service connection for a headache disorder.  The veteran's 
testimony offered new information relevant to his claimed 
headache disability.  Additionally, the VA examination 
contains the first opinion in the record as to the 
relationship between symptoms in service and a current 
headache disability.  This evidence is not cumulative and 
must be considered in deciding the veteran's claim.  

Having found that the claim is reopened, the Board will 
consider the veteran's claim in light of all the evidence.


Merits

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be established for a disease or injury 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service- 
connected. 38 C.F.R. § 3.310.

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  


Analysis

In this case, the veteran has been awarded non-compensable 
ratings for scarring of the left eyebrow and left lower 
eyelid and for decreased vision of the left eye, status post 
corneal burns.  With the exception of the left eyebrow scar, 
which is clearly shown in the record to be the result of an 
unrelated laceration in 1958, these disorders are the 
residuals of the flare gun injury in service.  However, 
service medical records also show that there was a scar on 
the forehead, where a laceration was sutured at the time of 
the flare gun incident.  A careful scrutiny of the service 
medical records and records compiled during the 3 decades 
following service does not reflect any complaint, finding or 
other indication that as a result of the flare gun incident 
the veteran developed a chronic headache disorder.  In fact 
the medical record strongly suggests, despite the veteran's 
assertions to the contrary, that a headache disability did 
not develop until 1970 and even then was attributed to other 
causes, most notably hypertension.  It is noteworthy that the 
veteran, when he filed his initial claim pertaining to 
headaches in the early 1980's, did not attribute their onset 
to the flare gun incident or otherwise relate them to the 
injuries he sustained at that time.  

In more recent years, the veteran has focused on a headache 
disorder he links to injury to the eyes he sustained in 
service.  The Board notes that while the veteran is competent 
to testify to experiencing headaches since service (even if 
such testimony is discounted as not reliable), he is not 
competent to testify that his current condition is a residual 
of his blast injury in the military.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (a lay person is not competent to 
offer an opinion as to medical causation).  For that reason, 
the Board directed that further examination be undertaken to 
determine the etiology of the headaches the veteran now has, 
and whether such may be considered the residual of the flare 
gun injury in service, or related to other disability arising 
from that injury.  A summary of those examinations is above.  

In this case, there is a competent medical opinion that links 
his current headache disability to the in-service injury.  
The July 2003 VA opinion positively linked the veteran's 
headache disorder to a slight irritation of the supraorbital 
nerve in the area of the left eye.  The examiner considered 
other medical evidence that attributed the veteran's 
headaches to exacerbations of hypertension, chronic 
sinusitis, or chronic use of pain medications.  However, the 
probative value of those opinions is outweighed by the VA 
opinion that is based on a review of the veteran's claims 
file and supported by an objective rationale.  The July 2003 
VA examiner observed some tenderness in the supraorbital 
notch in the area of the nerve path that could "easily serve 
as a trigger" for the veteran's headache disorder.  The 
examiner stated that this scenario is "a little too much of 
a coincidence" and opined that it was as least as likely as 
not that the blast injury was responsible for his current 
headache disorder.  

Thus there is both positive and negative evidence concerning 
the linkage between a headache disorder and service and that 
evidence is in equipoise.  Resolving all doubt in the 
veteran's favor, the Board finds that residuals of the 
inservice flare gun incident also include tenderness of the 
supraorbital notch, serving as a trigger for a headache 
disorder.  Therefore, service connection for a headache 
disorder is granted.  38 U.S.C.A. §§ 1110, 1131, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).  The Board 
notes, in this regard, that the grant of service connection 
for headache disability is limited to those headaches arising 
from the injury to the supraorbital area, inasmuch as no 
examiner has attributed his tension headaches, sinus 
headaches, cluster headaches (if present), headaches linked 
to hypertension, or history of migraine headaches to this 
incident of service or residuals thereof.


ORDER

New and material evidence has been submitted and the claim 
for service connection for a headache disorder has been 
reopened.  

Entitlement to service connection for a headache disorder, as 
a residual of injury, is granted.  


REMAND

With respect to the other issues remaining, entitlement to 
compensable evaluations for a left eye disorder and for scars 
of the left eyebrow and left lower eyelid and entitlement to 
a 10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities, the Board notes that further 
action is required prior to appellate review.  VA is required 
to provide notice to claimants of what evidence is needed to 
substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  The RO attempted to provide this notice 
in a letter dated in September 2001.  This notice was 
provided in accordance with the provisions of 38 C.F.R. 
§ 3.159(b)(1) and limited the appellant's time for response 
to 60 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Further, in June 2002, the Board undertook further 
development of this case pursuant to authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  That regulation was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  Disabled American Veterans v. Secretary, 327 F.3d 
1339 (Fed. Cir. 2003).  The development has been completed, 
but the RO has not had the opportunity to review the newly 
obtained evidence.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  The RO should readjudicate the 
veteran's claim in light of the evidence 
received since its March 2001 statement of 
the case.

3.  If the benefits sought continue to be 
denied the RO should issue a supplemental 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	Nancy R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



